Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 12, there is no antecedent basis for "the second cushion gum" and, as such, the scope of claim 12 is unclear.  In claim 12, it is suggested to change "the second cushion gum" to --the casing cushion gum--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Hara et al
5)	Claims 1-8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2014/0008005) in view of Araujo Da Silva et al (US 2012/0196976) and optionally at least one of Japan 097 (JP 2013-095097), Harrelson (US 3,945,417) and Mancini (US 2013/0087259).
	Hara discloses a method of retreading a used agricultural tire comprising buffing a used agricultural tire to obtain a used agricultural tire casing 12 [paragraphs 2, 15-17]; applying a cushion rubber 16 (casing cushion gum) to the used agricultural tire casing 12 [paragraph 20]; providing a cured tire tread 18 comprising a tread band 20 and lugs 26 extending outwardly from the outer surface of the tread band 20 [paragraphs 20, 23-24]; applying the cured tire tread 18 comprising lugs 26 extending from tread band 20 to the cushion rubber 16 (casing cushion gum) to form a green retreaded tire assembly [paragraph 20]; positioning the green retreaded tire assembly within an envelope 30 such that the lugs 26 are inserted in recesses 38 of the envelope [paragraphs 28-31, FIGURES 1, 3]; placing the green retreaded tire assembly positioned within the envelope 30 within a CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) [paragraph 31]; introducing a heated and/or pressurized curing medium into the CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) to simultaneously press the cured tread 18 against the used agricultural tire casing 12 and cure the cushion rubber 16 (casing cushion gum) to convert the green retreaded tire assembly to a retreaded agricultural tire [FIGURE 2] with the cushion rubber being substantially cured and creating a permanent bond between the cured tread 18 and the used agricultural tire casing [paragraph 33].1       
	Hara also discloses an alternate method comprising providing lugs 26 which are separate and discrete components (rather than as projections from the tread band); inserting the lugs 26 into recesses 38 of an envelope 30; providing a tread band 20 having a generally planar sectional profile; applying cushion rubber 16 (casing cushion gum) to used agricultural tire casing 12; applying a second layer of cushion rubber (lug cushion gum) on the tread band 20; inserting the assembly of the second layer of cushion rubber (lug cushion gum), tread band 20 and used agricultural tire casing 12 into the envelope 30 to obtain a green retreaded tire assembly positioned within the envelope [paragraphs 41-43]; placing the green retreaded tire assembly positioned within the envelope 30 within a CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) [paragraph 31]; introducing a heated and/or pressurized curing medium into the CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) to simultaneously press the tread against the used agricultural tire casing 12 and cure the cushion rubbers (lug cushion gum and casing cushion gum) to convert the green retreaded tire assembly to a retreaded agricultural tire [paragraphs 33, 4 -43].  In light of Hara's teaching that the tire tread 18 comprises rubber [paragraph 22] and may be substantially cured at the time of positioning the tread around the tire casing 12 [paragraph 23], one of ordinary skill in the art would readily appreciate that, in the above alternative method, the lugs 26 may be cured and the tread band 20 comprising rubber may be cured.  Thus, Hara teaches using cured rubber lugs 26 and a cured tread band 20 comprising rubber [cured rubber component] in the alternative method of retreading a used agricultural tire.  Hara also teaches applying cushion rubber (lug cushion gum) to a contact surface of lugs 26 before inserting the lugs 26 into the recesses 38 of the envelope 30 to facilitate bonding of the lugs to the used agricultural tire casing 12 [paragraph 42].  It is noted that Hara teaches that cushion rubber performs a bonding function and that the cushion rubber may be used without rubber cement [paragraphs 19, 33, 42].     
	As to claims 1, 5 and 12, it would have been obvious to one of ordinary skill in the art to provide a used agricultural tire casing from a used agricultural tire; provide a cured rubber component having first and second planar surfaces, provide a plurality of lug cushion gums, provide a plurality of lugs, provide a casing cushion gum, form a TIRE ASSEMBLY (PRE-CURED RETREAD AGRICULTURAL TIRE) by
mating the plurality of lug cushion gums to the plurality of lugs to form a plurality of mated lugs [claim 1],

mating the plurality of mated lugs to the cured rubber component to form a mated cured rubber component [claim 1] by placing the plurality of mated lugs on the first planar surface of the cured rubber component [claim 5],

mating the mated cured rubber component to the used agricultural tire casing [claim 1] by

providing a casing cushion gum for mating the cured rubber component to the tire casing [claim 12]

applying the casing cushion gum to the agricultural tire casing [claim 12];

applying the second planar surface of the cured rubber component to the casing cushion gum [claim 12],
since (1) Hara teaches a method of retreading a used agricultural tire comprising obtaining a used agricultural casing by buffing a used agricultural tire, mating cushion gum 16 (casing cushion gum) and the used agricultural casing, mating a cured rubber component (cured tread band 20) and the cushion gum 16 (casing cushion gum), providing a plurality of lugs 26, applying cushion gum (lug cushion gum) to the lugs 26, mating the cushion gum (lug cushion gum), which was applied to the lugs, to the cured rubber component (cured tread band 20) and arranging the assembly of lugs - lug cushion gum - cured rubber component - casing cushion gum and used agricultural casing in an envelope 30 [alternative method / paragraphs 41-43] and optionally (2) (A) Japan 097, directed to manufacturing an agricultural tire, teaches applying cushion rubber 30 (lug cushion gum) to a plurality of lugs 25 by providing a plurality of cushion rubbers 30 (lug cushion gums) and mating the plurality of cushion rubbers 30 to the plurality of lugs 25 [FIGURES 1, 4, paragraph 31] and/or (B) Harrelson, directed to manufacturing an agricultural tire, teaches applying cushion gum layer 16" to each lug before applying the lugs to a tire casing [FIGURE 5]2  Thus, one of ordinary skill in the art would readily appreciate from Hara's disclosure (i.e. "... cushion rubber may be applied to a contact surface of the lugs 26 before or after insertion of the lugs 26 into the recesses 28 [of the envelope 30] ..." [paragraph 42]) and optionally Japan 097 AND/OR Harrelson's disclosure that, when applying cushion gum to a plurality of lugs as disclosed by Hara, that a plurality of cushion gums (one cushion gum per lug) should be used.  It is noted again that Hara teaches that using separate lugs and tread band is an alternative to using lugs integral with the tread band. When considering Hara et al's disclosure as a whole, one of ordinary skill in the art would have found it obvious to apply lug cushion gum to each lug, apply the lugs (each having lug cushion gum) to the tread band and then apply this tread assembly to the casing cushion gum on the used tire casing; there being only a finite number of sequences of steps that can be used to obtain the desired result of lugs - lug cushion gum - tread band (cured rubber component) - casing cushion gum - used tire casing. .
	With respect to stable dinitrile oxide compound [claim 1], it would have been obvious to one of ordinary skill in the art to provide the plurality of lug cushion gums such that each lug cushion gum (lug adhesive composition) comprises a cure system comprising a stable dinitrile oxide compound since (1) Hara, directed to attaching lugs to a tire casing, discloses cushion rubber (adhesive composition) comprising natural rubber, filler and sulfur (crosslinking agent) [paragraph 21], (2) Araujo Da Silva et al, directed to bonding a tread to a tire casing, teaches an adhesive composition comprising natural rubber and a curing system (crosslinking agent) comprising at least one stable aryl dinitrile oxide compound which can be crosslinked at a low temperature (below 60 oC) in a short time period and optionally (3) Harrelson, directed to attaching lugs to a tire carcass using cushion gum, discloses cushion gum (adhesive composition) comprising natural rubber, filler and vulcanizer (crosslinking agent) and teaches that the desired properties possessed by cushion gum include high tackiness, excellent bonding ability and rapid curing rate (col. 5 lines 17-40).  Thus, one of ordinary skill in the art would have been motivated to use stable dinitrile oxide compound as crosslinking agent in Hara's lug cushion gum to obtain the expected and predicted result of crosslinking Hara's lug cushion gum at a low temperature in a short time.  
	As to claims 2 and 11 (treating), it would have been obvious to one of ordinary skill in the art to treat the TIRE ASSEMBLY (PRE-CURED RETREAD AGRICULTURAL TIRE) to form a retread agricultural tire [claim 2] by encasing the TIRE ASSEMBLY (PRE-CURED RETREAD AGRICULTURAL TIRE) in an envelope, placing the enveloped TIRE ASSEMBLY (PRE-CURED RETREAD AGRICULTURAL TIRE) in a pressure chamber at a temperature between about 10 °C and about 60 °C, and applying pressure to the enveloped TIRE ASSEMBLY (PRE-CURED RETREAD AGRICULTURAL TIRE)  [claim 13] in view of (1) Hara's teaching to position a green retreaded tire assembly within an envelope 30, place the enveloped green retreaded tire assembly within a CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) [paragraph 31]; introducing a heated and/or pressurized curing medium into the CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) to simultaneously press the tread against the used agricultural tire casing 12 and cure the cushion rubbers (lug cushion gum and casing cushion gum) to convert the green retreaded tire assembly to a retreaded agricultural tire [paragraphs 33, 41-43] and (2) Araujo Da Silva et al's teaching to cross link at a low temperature (below 60oC) in a short time. 
	As to claims 3, 6 and 10, it would have been obvious to one of ordinary skill in the art to provide the lugs, the cured rubber component and the plurality of lug cushion gums such that the lugs comprise at least about 50 wt. % natural rubber [claim 3], the cured rubber component comprises at least about 50 wt. % natural rubber [claim 6], the plurality of lug cushion gums comprise at least about 50 wt. % natural rubber [claim 10] since Hara teaches using natural rubber for cushion rubber [paragraph 21] and using natural rubber for a tread 18 comprising lugs 26 and tread band 20 [paragraphs 22, 24, FIGURES 1-2].
	As to claim 4, it would have been obvious to one of ordinary skill in the art to provide the cured rubber component (tread band 20) such that the first planar surface of the cured rubber component (tread band 20) includes a plurality of recesses and to align the plurality of lugs 26 with the plurality of recesses in view of (1) Hara's teaching to apply lugs 26 to a substrate (tread band 20) and (2) Japan 097's teaching to accurately arrange lugs on a substrate (tread surface of a tire casing) using positioning recesses 22.
	As to claims 7 and 8, note Araujo Da Silva et al's teaching to use MDNO or BMNO as the nitrile oxide.
	As to claim 13, the description regarding "a location" fails to require methodology different from that disclosed by the applied prior art.  It is noted that "location" reads on factory, city, state, country, continent, etc.  IN ANY EVENT: It would have been obvious to one of ordinary skill in the art to perform Hara's method such that said step of mating the lugs to the cured rubber component and said step of mating the cured rubber component to the casing takes place at a location, and wherein the plurality of lug cushion gums are provided at the same location in which the casing cushion gum is provided since Mancini teaches forming different parts for an agricultural tire at "a same location" [FIGURE 4]. 
	As to claims 14 and 15, it would have been obvious to one of ordinary skill in the art to buff the used agricultural tire as claimed since (1) Hara teaches buffing a used agricultural tire to obtain a used agricultural tire casing 12 for retreading and (2) with respect to claim 15, official notice is taken that an agricultural tire having lugs, a tread portion and a subtread is a well known / conventional type of agricultural tire. 
6)	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hara (US 2014/0008005) in view of Araujo Da Silva et al (US 2012/0196976) and optionally at least one of Japan 097 (JP 2013-095097), Harrelson (US 3,945,417) and Mancini (US 2013/0087259) as applied above and further in view of Iknayan et al (US 3,219,091).
	As to claim 9, it would have been obvious to one of ordinary skill in the art to extrude a cushion gum composition to form each lug cushion gum of the plurality of cushion gums since it is well known in the retreading art, as evidenced by Iknayan et al, to previously form various layers in approximately the desired shape, for example, by extrusion or calendering [col. 4 lines 71-73]. 
Japan 097
7)	Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Japan 097 (JP 2013-095097) in view of Harrelson (US 3,945,417), Araujo Da Silva et al (US 2012/0196976) and optionally in view of Hara (US 2014/0008005).
	Japan 097 discloses a method of making an agricultural tire comprising providing a newly manufactured vulcanized agricultural tire casing 21' ("cured agricultural tire casing") wherein the vulcanized tire casing 21' is manufactured using vulcanizing device 40 [FIGURE 2]; providing a plurality of vulcanized lugs 25; applying unvulcanized cushion rubbers 30 ("cushion gums") to the non-treading side 26 of the lugs 25 [paragraph 31]; applying the vulcanized lugs 25 (each having cushion rubbers 30 ("cushion gums") on the non-treading side 26 of the lug 25) on the vulcanized tire casing 21' to form a "PRE-CURED RETREAD AGRICULTURAL TIRE" [FIGURES 1, 4]; placing the pre-cured agricultural tire in an envelope 31 [FIGURE 5]; applying bead rings 36 for sealing the vulcanized tire casing 21', vulcanized lugs 25 and envelope 31 [FIGURE 5]; placing the enveloped PRE-CURED AGRICULTURAL TIRE in a vulcanizing can ("pressure chamber"); and applying heat and pressure to cross link the cushion rubbers 30 which function as adhesive.  See FIGURES 1-5, paragraphs 2, 9, 28, 31, 32, 34, 36 and 37 of machine translation.  Japan 097 does not recite stable dinitrile oxide component.
	As to claim 16, it would have been obvious to one of ordinary skill in the art to provide the plurality of cushion rubbers 30 (lug cushion gums) that each cushion rubber 30 (adhesive composition) comprises a cure system comprising a stable dinitrile oxide component since (1) Japan 097 teaches crosslinking the cushion rubbers 30 in order to bond the vulcanized lugs 25 to the vulcanized tire casing 21', (2) Harrelson, directed to attaching lugs to a tire carcass using cushion gum, discloses cushion gum (adhesive composition) comprising natural rubber, filler and vulcanizer (crosslinking agent) and teaches that the desired properties possessed by cushion gum include high tackiness, excellent bonding ability and rapid curing rate (col. 5 lines 17-40), and (3) Araujo Da Silva et al, directed to bonding a tread to a tire casing, teaches an adhesive composition comprising natural rubber and a curing system (crosslinking agent) comprising at least one stable aryl dinitrile oxide compound which can be crosslinked at a low temperature (below 60 oC) in a short time period.  Thus, one of ordinary skill in the art would have been motivated to use stable dinitrile oxide compound as crosslinking agent in each of Japan 097's cushion rubbers 30 to obtain the expected and predicted result of crosslinking Japan 097's cushion rubbers (lug cushion gums) at a low temperature in a short time.
 	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide the lugs, the plurality of lug cushion gums and the newly manufactured agricultural tire casing such that the lugs comprise at least about 50 wt. % natural rubber, the plurality of lug cushion gums comprise at least about 50 wt. % natural rubber, and the newly manufactured agricultural tire casing comprises at least about 50 wt. % natural rubber since (1) Hara teaches using natural rubber for cushion rubber [paragraph 21] and using natural rubber for a tread 18 comprising lugs 26 and tread band 20 [paragraphs 22, 24, FIGURES 1-2] and (2) official notice is taken that it is well known / conventional per se in the tire art to manufacture a new tire using a newly manufactured tire casing containing at least about 50% synthetic polyisoprene or natural rubber..
	As to claim 18, note Araujo Da Silva et al's teaching to use MDNO or BMNO as the nitrile oxide.
	As to claim 20, it would have been obvious to one of ordinary skill in the art to
 treat the PRE-CURED RETREAD AGRICULTURAL TIRE by encasing the PRE-CURED RETREAD AGRICULTURAL TIRE in an envelope, placing the enveloped PRE-CURED RETREAD AGRICULTURAL TIRE in a pressure chamber at a temperature between about 10 °C and about 60 °C, and said applying pressure to the enveloped PRE-CURED RETREAD AGRICULTURAL TIRE in view of (1) Japan 097's teaching to place the enveloped pre-cured agricultural tire in a VULCANIZING CAN (pressure chamber), apply pressure to enveloped pre-cured agricultural tire and crosslink the cushion rubbers, (2) Araujo Da Silva et al's teaching to cross link at a low temperature (below 60oC) in a short time and optionally (3) Hara's teaching to position a green retreaded tire assembly within an envelope 30, place the enveloped green retreaded tire assembly within a CURING ENVIRONMENT (AUTOCLAVE OR PRESSURE VESSEL) [paragraphs 28-33]; introducing a heated and/or pressurized curing medium into the CURING ENVIRONMENT (AUTOCLAVE OF PRESSURE VESSEL) to simultaneously press the tread against the used agricultural tire casing 12 and cure cushion rubber (cushion gum) to convert the green retreaded tire assembly to a retreaded agricultural tire [paragraphs 33, 41-43].
8)	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Japan 097 (JP 2013-095097) in view of Harrelson (US 3,945,417), Araujo Da Silva et al (US 2012/0196976) and optionally in view of Hara (US 2014/0008005) as applied above and further in view of Iknayan et al (US 3,219,091).
	As to claim 19, it would have been obvious to one of ordinary skill in the art to extrude a cushion gum composition to form each lug cushion gum of the plurality of cushion gums since it is well known in the retreading art, as evidenced by Iknayan et al, to previously form various layers in approximately the desired shape, for example, by extrusion or calendering [col. 4 lines 71-73].
9)	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10)	Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11,148,381.
	Although the claims at issue are not identical, they are not patentably distinct from each other because (1) the method of claim 1 of this application reads on the method of claim 1 of US 11,148,381 and (2) the method of claim 1 of this application fails to exclude directly extruding a composition for forming the plurality of lugs onto the first surface of the cured rubber component in claim 1 of US 11,148,381.
Remarks
11)	The remaining references are of interest.
12)	No claim is allowed.
13)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 28, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 One of ordinary skill in the art would readily understand that the used agricultural tire is cured and consequently, that the used agricultural tire casing obtained from the used agricultural tire is also cured.
        2 Hara's assembly of lugs 26 - cushion gum - band 20 - cushion gum 16 - tire casing 12 may be described as being a "green retreaded tire assembly" (Hara's language) since the cushion gums are uncured. Alternatively, Hara's assembly of lugs 26 - cushion gum - band 20 - cushion gum 16 - tire casing 12 may be described as being a "pre-cured re-treaded agricultural tire" (applicant's language) since the lugs 26, band 20 and tire casing 12 are cured.